Citation Nr: 1514974	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-18 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  This appeal was previously remanded by the Board in April 2014.


FINDING OF FACT

The evidence is at least in relative equipoise regarding whether the Veteran's erectile dysfunction is proximately due to his service-connected mood disorder.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for erectile dysfunction, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran asserts that he has erectile dysfunction proximately due to his service-connected disabilities, including a mood disorder.  Given the favorable nature of the Board's decision on a secondary basis, the Board will not address the theory of direct service connection.

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to whether a current disability exists, the record reflects a diagnosis of erectile dysfunction during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

With respect to whether erectile dysfunction was caused or aggravated by the Veteran's service-connected disabilities, there are two competent medical opinions.  The Veteran underwent VA examination in June 2014.  The VA examiner opined that the Veteran's erectile dysfunction was less likely than not related to his service-connected disabilities of bilateral plantar fasciitis and a peroneal nerve condition, as the chronic pain from those disabilities did not limit function at the Veteran's occupation.  However, the VA examiner reported that it was difficult to ascertain whether the Veteran's erectile dysfunction had been aggravated beyond its natural progression by his service-connected mood disorder, as the Veteran continued to experience erectile dysfunction despite feeling balanced by his treatment regimen; the VA examiner provided no opinion as to this issue.  The Veteran also submitted a June 2013 opinion from his private physician, Dr. L. Fuchs.  Dr. Fuchs stated that he had reviewed the Veteran's medical history, including his military record, and was familiar with the Veteran's service-connected conditions.  Dr. Fuchs opined that the Veteran's erectile dysfunction was more likely than not related to his in-service injuries.

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's erectile dysfunction is proximately due to his service-connected mood disorder.  Therefore, service connection for erectile dysfunction is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is granted.


 
____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


